Case: 21-60561      Document: 00516423376         Page: 1    Date Filed: 08/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                  August 8, 2022
                                  No. 21-60561                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Luis Gustavo Clemente-Bernardino,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A200 069 020


   Before Jones, Haynes, and Oldham, Circuit Judges. .
   Per Curiam:*
          Luis Gustavo Clemente-Bernardino is a native and citizen of Brazil.
   He petitions us to review the Board of Immigration Appeals’ (BIA) denial of
   his motion to reconsider its dismissal of his appeal of the immigration judge’s
   denial of his motion to reopen. Clemente-Bernardino argues that jurisdiction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60561      Document: 00516423376          Page: 2    Date Filed: 08/08/2022




                                    No. 21-60561


   never vested in the immigration court because the notice to appear failed to
   state the time and date of his removal hearing. He maintains that because he
   was not properly notified of his court date, his 10-year presence in the United
   States was not interrupted, and he is eligible for cancellation of removal.
          We review the BIA’s denial of a motion to reconsider under an abuse-
   of-discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th Cir.
   2019). Under this standard, Clemente-Bernardino must identify either a
   “change in the law, a misapplication of the law, or an aspect of the case that
   the BIA overlooked.” Zhao v. Gonzales, 404 F.3d 295, 301 (5th Cir. 2005).
   The BIA’s decision will stand unless it was “capricious, racially invidious,
   utterly without foundation in the evidence, or otherwise so irrational that it
   is arbitrary rather than the result of any perceptible rational approach.” Id.
   at 304 (internal quotation marks and citation omitted).
          Clemente-Bernardino has failed to address the BIA’s determination
   that, by failing to provide the immigration court with an address, his
   challenge to the allegedly defective notice to appear was foreclosed and in
   absentia removal was appropriate. Clemente-Bernardino has, therefore,
   abandoned any argument that the BIA abused its discretion in denying his
   motion to reconsider. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
   2003); Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Even with
   proper briefing, Clemente-Bernardino cannot show that the BIA abused its
   discretion because nothing in the record indicates that Clemente-Bernardino
   provided an address at which the immigration court could send any version
   of the notice to appear. See Spagnol-Bastos v. Garland, 19 F.4th 802, 806-07
   (5th Cir. 2021); Zhao, 404 F.3d at 301.
          The petition for review is DENIED.




                                          2